Citation Nr: 0915494	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-26 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

The propriety of the severance of service connection for 
pulmonary hypertension, as a residual of Rocky Mountain 
spotted fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active duty service from June 1961 to July 
1965.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which severed service connection for 
pulmonary hypertension, as a residual of Rocky Mountain 
spotted fever.


FINDINGS OF FACT

1.  A May 2003 rating decision granted service connection for 
pulmonary hypertension, as a residual of Rocky Mountain 
spotted fever.

2.  A rating decision, dated January 2007, severed service 
connection for pulmonary hypertension, as a residual of Rocky 
Mountain spotted fever.

3.  At the time of the May 2003 rating decision, the grant of 
service connection for pulmonary hypertension, as a residual 
of Rocky Mountain spotted fever was not clearly and 
unmistakably erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for the veteran's 
pulmonary hypertension, as a residual of Rocky Mountain 
spotted fever were not met; and service connection is 
restored.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 
5109A, 5112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.105(d) (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b).  In cases involving the severance of service 
connection, which is an action initiated by the RO as opposed 
to the veteran, there are particular notification and 
assistance procedures that VA must perform.  38 C.F.R. § 
3.105(d).  In the decision below, the Board has restored 
service connection for pulmonary hypertension, as a residual 
of Rocky Mountain spotted fever.  Accordingly, regardless of 
whether VA successfully met its notification and assistance 
obligations, no harm or prejudice to the Veteran has 
resulted.

By rating decision in May 2003, service connection was 
established for pulmonary hypertension, as a residual of 
Rocky Mountain spotted fever based on competent evidence 
indicating that the Veteran had suffered from Rocky Mountain 
spotted fever while in service and pulmonary hypertension was 
at least as likely as not a residual.  See 38 C.F.R. §§ 
3.307, 3.309.  The RO proposed severance of service 
connection in a May 2006 rating; and in a January 2007 rating 
decision, the RO severed service connection for pulmonary 
hypertension, as a residual of Rocky Mountain spotted fever, 
effective in April 2007.  The Veteran subsequently appealed 
the severance and seeks restoration of service connection.

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken.  38 U.S.C.A. §§ 5109A, 
5112(b)(6) (West 2002); 38 C.F.R. § 3.105(d) (2008).

'Clear and unmistakable error' is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error (CUE) was present in a prior 
determination.  The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions in effect at the 
time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed a the time of the prior adjudication in question.  
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, supra at 43- 
44.

Although the same standards applied in a determination of 
clear and unmistakable error in a prior decision are applied 
to a determination of whether a decision granting service 
connection was the product of clear and unmistakable error 
for the purpose of severing service connection, reviewable 
evidence in a severance claim is not limited to that which 
was before the RO in making its initial service connection 
award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1997).

After reviewing the evidence of record, the RO severed 
service connection for pulmonary hypertension, as a residual 
of Rocky Mountain spotted fever based upon the medical 
records and opinions rebutting the likelihood that the 
veteran's pulmonary hypertension was the result of the Rocky 
Mountain spotted fever that Veteran suffered from in service.  

The Board notes, initially, that severance was not based upon 
a 'change in diagnosis.'  In such a case, the examining 
physician or physicians or other proper medical authority 
must certify that, in the light of all accumulated evidence, 
the diagnosis on which service connection was predicated is 
clearly erroneous.  38 C.F.R. § 3.105(d).  This certification 
must be accompanied by a summary of the facts, findings, and 
reasons supporting the conclusion.  The Board notes that the 
VA examiner noted in the April 2006 C&P examination report 
that pulmonary hypertension is not documented and then 
further states that if a diagnosis exists it is likely a 
result of the veteran's obstructive sleep apnea.  
Subsequently, in the April 2007 C&P examination, the examiner 
notes that the Veteran does currently have a diagnosis of 
pulmonary hypertension, but agrees with the previous examiner 
that it is not the result of the veteran's Rocky Mountain 
spotted fever.  As such, the Board notes that the severance 
was not based on a change in diagnosis, but rather a weighing 
of the evidence.  

In examining the evidence which was before the RO at the time 
of the May 2003 rating decision that granted service 
connection for pulmonary hypertension, as a residual of Rocky 
Mountain spotted fever, it is noted that the Veteran was 
afforded a C&P examination, dated May 2003, in which, a nurse 
practitioner opined that the veteran's pulmonary hypertension 
was caused by his mitral valve disease and was therefore at 
least as likely as not a residual of the Rocky Mountain 
spotted fever acquired in service.  The examiner provided 
this opinion after having reviewed all the records and 
service treatment records.  The records indicated that the 
Veteran had acquired Rocky Mountain spotted fever while in 
service; and treatment records pertaining to the disease 
indicated that secondary to that condition, the Veteran 
suffered from myocarditis.  Physical examinations taken 
during and post treatment for the Rocky Mountain spotted 
fever indicated that the Veteran also had a grade II heart 
murmur.  Post-service examination reports subsequently failed 
to find evidence of the murmur, but a chest x-ray taken in 
October 2002 revealed hilar changes that were attributed to 
pulmonary hypertension and COPD.  The May 2003 examiner noted 
that the Veteran suffered from chronic fatigue which could be 
related to mitral regurgitation which is a residual of 
myocarditis.  Finally the May 2003 examiner noted that while 
an audible murmur had not been found, grade I murmurs are 
often inaudible and could easily be missed.
In this case, the RO based the severance primarily, as noted 
above, on the April 2006 VA examiner's medical opinion, 
offered by a pulmonologist, who reviewed the veteran's file, 
and concluded that while there was documentation regarding 
the Veteran having had Rocky Mountain spotted fever while in 
service, there was nothing within the record documenting 
pulmonary hypertension.  The examiner notes that no 
echocardiogram was available and therefore no documentation 
of pulmonary hypertension.  Finally, the examiner opines that 
even if pulmonary hypertension is present, it is not related 
to the veteran's Rocky Mountain spotted fever, but rather 
obstructive sleep apnea.  Subsequently, an opinion was 
requested from another VA examiner, dated April 2007, in 
which the examiner stated that a review of the records 
revealed that the Veteran did in fact have pulmonary 
hypertension, but that is was not related to the Rocky 
Mountain spotted fever, rather, it was related to the 
obstructive sleep apnea.  

The Board finds the opinions of both the April 2006 and April 
2007 examiners indicate that pulmonary hypertension exists 
but attribute it to a different cause than the May 2003 
examiner.  The subsequent severance was based upon a weighing 
of the evidence with respect to the causation of the 
veteran's pulmonary hypertension.  The Court has said that 
"a disagreement as to how the facts were weighed or 
evaluated" is insufficient to rise to the level of CUE.  See 
Graves v. Brown, 6 Vet. App. 166 at 172 citing Russell, 3 
Vet. App. at 313.  There were "facts" before the RO at the 
time of the decision in question, indicating that the Veteran 
did have pulmonary hypertension that was at least as likely 
as not a residual of the Rocky Mountain spotted fever that 
the Veteran suffered while in service.  While a different 
conclusion could have been reached, in analyzing the same 
facts, such "disagreement as to how the facts were weighed 
or evaluated," does not equate with "clear and unmistakable 
error."  Id. 

In this situation, the benefit of the doubt is afforded the 
Veteran with respect to his diagnosis for pulmonary 
hypertension, as a residual of Rocky Mountain spotted fever.  
38 C.F.R. § 3.102.  Because the severance was based on a 
disagreement as to the weighing of the facts, the severance 
of service connection was improper, and service connection 
for pulmonary hypertension, as a residual of Rocky Mountain 
spotted fever must be restored.

In reaching this conclusion, the Board emphasizes that the 
evidence of record at the time of the May 2003 rating 
decision was correctly reported and the pertinent statutory 
and regulatory provisions were correctly applied.  Again, 
mere disagreement with the weighing of medical records does 
not amount to CUE. Russell, 3 Vet. App. at 313-314.  As such, 
the Board must conclude that the May 2003 rating decision 
granting service connection for pulmonary hypertension, as a 
residual of Rocky Mountain spotted fever, did not contain 
CUE.


ORDER

Service connection for pulmonary hypertension, as a residual 
of Rocky Mountain spotted fever is restored; the appeal is 
granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


